TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00224-CV


John Koo-Hyun Kim, Appellant

v.

State Farm Insurance Company and Texas Department of Public Safety, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-004078, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant John Koo-Hyun Kim appeals from the trial court's orders granting the plea
to the jurisdiction filed by appellee the Texas Department of Public Safety and granting summary
judgment in favor of appellee State Farm Insurance Company. (1)  We affirm.
	In October 2006, Kim sued State Farm and the Department, alleging that in 1991,
after he was involved in an accident, the Department asked him to pay more than $6,000 to the other
driver and then suspended his license.  He stated that the license was reinstated in 2006, shortly
before he filed suit.  Kim sought to have his driver's license reinstated "with no more condition[s]"
and asked for an apology and $14,000,000 in compensation for fifteen years of "unfair and illegal
suspension" of his license.
	In State Farm's motion for summary judgment and the Department's plea to the
jurisdiction, appellees more fully explained the underlying facts.  In December 1990, Kim was
involved in an accident with an insured of State Farm's.  Kim was uninsured and thus State Farm
paid its insured's damages through his uninsured motorists benefits.  Because Kim was uninsured,
the Department suspended his license pursuant to statute on June 3, 1991.  On August 31, 1992, Kim
was issued an occupational driver's license that limited his driving time to four hours a day.  In June
1994, State Farm sued Kim, seeking recovery for the damages it paid to its insured.  In January 1995,
a judgment for $7,188.66 was rendered against Kim.   State Farm asserted that its 1995 judgment
against Kim, which remains unsatisfied, was the basis for a second suspension of Kim's license in
July 1995.  Sometime after Kim's license was suspended the second time, he sought and obtained
an occupational driver's license "for a number of years."
	State Farm sought summary judgment on limitations grounds, noting that Kim filed
suit more than ten years after State Farm's judgment against him became final and more than fifteen
years after his license was suspended.  State Farm asserted that Kim was attempting to collaterally
attack its 1995 final judgment.  State Farm attached the 1991 notice of suspension sent to Kim by
the Department, the 1992 order granting Kim an occupational license, its petition and motion for
summary judgment from its suit against Kim, the 1995 judgment in State Farm's favor, and the 1995
order suspending Kim's license due to his failure to satisfy State Farm's judgment. In its plea to the
jurisdiction, the Department argued that Kim did not state a cognizable cause of action and that
because his license was no longer suspended, any claims against the Department were moot.
	The trial court granted State Farm's motion for summary judgment and the
Department's plea to the jurisdiction, dismissing Kim's suit.  Kim responded to State Farm's motion
for summary judgment, asserting that he did not have notice of the hearing and that his rights had
been violated by the trial court's procedures.  In his notice of appeal, Kim asserted that the trial court
and appellees' attorneys had violated his constitutional open-courts rights.  In his documents filed
in this Court, Kim complains that he was denied a trial and asks to have the cause remanded to the
trial court for a full trial.  He also asks us to order State Farm to pay him $7,000,000 and to order the
Department to remove any record of the suspension from his records.
	To maintain an open-courts challenge, Kim must plead a cognizable common-law
cause of action that is being restricted and show that the restriction on his ability to assert the claim
is unreasonable when balanced against the restricting statute's purpose.  See Sax v. Votteler,
648 S.W.2d 661, 666 (Tex. 1983).  Texas courts have held that statutes of limitation and
governmental immunity provisions do not violate the open-courts provisions of the
Texas Constitution.  See, e.g., Federal Sign v. Texas S. Univ., 951 S.W.2d 401, 410 (Tex. 1997)
(sovereign immunity); De Mino v. Sheridan, 176 S.W.3d 359, 370 (Tex. App.--Houston [1st Dist.]
2004, no pet.) (sovereign immunity); Seibert v. General Motors Corp., 853 S.W.2d 773, 780
(Tex. App.--Houston [14th Dist.] 1993, no writ) (statute of limitations).  Applying limitations to
Kim's suit, brought more than a decade after his license was suspended, does not violate open-courts
provisions.  Further, because Kim's license was reinstated prior to his filing suit, his claims seeking
to have his license reinstated without restrictions were moot and therefore appropriately dismissed. 
Finally, we agree with the Department that Kim's suit--seeking  an apology from the Department,
reinstatement of his already reinstated license, removal from his record of any reference to the
suspension, and $14,000,000 in damages from State Farm for the Department's suspension of his
license, a suspension he did not contest for about eleven years--did not state a cognizable cause of
action against the Department.
	Simply because Kim filed a lawsuit does not by itself entitle him to his "day in court"
in the form of a trial on the merits.  Instead, Kim must have filed suit within the applicable
limitations period and must have asserted a recognized cause of action against all parties.  Because
he failed to do either, the trial court properly dismissed his suit before it came to trial.  We affirm
the trial court's orders.

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   August 8, 2008
1.   Kim is representing himself pro se.  A litigant who chooses to proceed pro se must comply
with the procedural rules and is held to the same standards applied to attorneys.  See Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978); Chandler v. Chandler, 991 S.W.2d 367, 378-79
(Tex. App.--El Paso 1999, pet. denied); see also Cronen v. County Storage Lot, 831 S.W.2d 895,
896 (Tex. App.--Houston [1st Dist.] 1992, no writ).  Kim has not complied with the appellate rules,
which are readily available on-line or in law libraries, even when directed by this Court to a specific
rule.  For example, when directed to file his appellant's brief, Kim instead filed a "motion to have
a jury trial," attacking various statements in the trial court's orders.  For this failure alone, we may
dismiss Kim's suit for want of prosecution.  See Tex. R. App. P. 42.3.  However, in the interest of
justice, we will consider the merits of Kim's complaints as put forth in his appellate filings.

	In his docketing statement, Kim names the Department and State Farm as appellees.  In other
filings, including his notice of appeal, Kim also lists two trial court judges and appellees' attorneys. 
Those individuals were not parties in the underlying suit, and Kim may not name them as appellees. 
Cf. O'Reilly v. Brodie, 975 S.W.2d 57, 60 (Tex. App.--San Antonio 1998, pet. denied) ("As
non-class members they are not parties to the suit, see Tex. R. App. P. 25.1(b) . . . , and they are not
bound by the terms of the settlement; hence, they have no standing.").